DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species C, claims 14-15 in the reply filed on 10/20/21 is acknowledged.
	Claims 2, 3, 5-9 have been canceled.
	Claims 1, 4, 10-18 are under examination.
	This application is a National Stage Filing of PCT/EP2016/078113. The certified copy of the priority document has been provided by the IB.  The Examiner has reviewed the related documents including the ISR and the Written Opinion.
The information disclosure statement filed 9/14/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
	The FROMER reference and IVAKHNO reference are not provided.  Only a printout of a title, and journal citation are provided, not the entire reference.  These citations have been lined through.
	The Drawings as filed are suitable to the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite processes.
With respect to step  (2A)(1) The claims recite the abstract idea of taking sequencing data and coverage data from a set of samples, performing certain statistical processes, and estimating the copy number based on the coverage counts of the samples and reference data. The claims also embrace a natural law: the determination of naturally occurring copy numbers of individual genomic sequences used to determine an overall phenotype of genomic copy number change.  Genomic copy number changes, such as trisomy 23, are naturally occurring variation which leads to a particular phenotype in humans, Down’s syndrome. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include 
	Mathematical concepts recited in claim 1 include:
 “- normalizing, with a data processing unit, the coverage count associated with each sample;” (mathematical concept, of performing a normalization step such as averaging the values, or taking the mean)
“- selecting, with a data processing unit, for each sample, a set of reference samples as the samples with the closest normalized coverage count to the normalized coverage count of said sample, the number of reference samples in each subset of reference samples being a function of the total number of samples and being smaller than the total number of samples;” (mathematical concept of determining that the subset of reference samples are smaller than the set of samples, then determining which subset has the “closest normalized count” to the samples, a determination of greater than or lesser than.  Alternatively this is a mental step of comparing datasets to select data meeting a particular criteria.)
“- for each sample, estimating the copy-number values in said sample as a function of at least the coverage counts in said sample and of at least the coverage counts in the selected set of reference samples for said sample.” (a mathematical step of estimation of a value, based on the data from two other sets.)
	The following limitations in claim 1 reciting a law of nature include:
Comparison of naturally occurring coverage levels of segments of a genome in reference samples, to naturally occurring coverage levels in segments of the genome of case samples, leads to a determination of overall genomic copy number variation on a genomic level, often resulting in a phenotypic change. 

With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the additional element in the preamble that is not an abstract idea: “A method for detecting copy-number values (CNV) from a pool of DNA samples enriched with a target enrichment technology, each enriched DNA sample being associated with a library of pooled fragments from a set of amplicons/regions, each amplicon/region being sequenced with a high-throughput sequencer to generate coverage count for each sample and for each amplicon/region” which is a data gathering step.
This grouping of steps in the preamble does not occur as a positive active method step, but describes how the data to be normalized in the first step of the method is generated.  This is describing previously produced data, having certain characteristics gathered for use in the claimed method steps.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering 
	Dependent claims 4 and 10-18  have been analyzed.  Dependent claims 4 and 10-18 are directed to further abstract limitations.  Further abstract limitations cannot provide an integration into a practical application of a judicial exception, as they are a part of that exception.
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1: The additional element of data gathering in the preamble does not rise to the level of significantly more than the judicial exception.  FROMER, as identified in the related Written Opinion for the parent application, provides the same steps of taking a pool of DNA samples, enriching those samples with a target enrichment technology, each enriched law of nature, the additional 
	Dependent claims 4 and 10-18 have been analyzed with respect to step 2B. Dependent claims 4 and 10-18 each set forth additional abstract limitations.  Additional abstract limitations cannot provide significantly more than a judicial exception, as they are a part of that exception.
	Considering the additional limitations of data gathering, in combination with the abstract idea/ natural law as a whole does not provide any nonroutine or nonconventional step.  Gathering data, and then acting upon the data are performed in a logical series of steps.  No additional limitations comprise steps which practically apply the final data obtained are present.  No additional limitations provide steps related to an inventive concept.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes and bounds of claim 1 are unclear.  The steps of the preamble, as written, are merely a description of a source of the data, and not positive active method steps required to be performed.  They describe how the data to be normalized in the first step was generated, or what type of previous experimental data is suitable for analysis by this process.  It is unclear if this is the intended effect of placing these steps in the preamble.  If applicant intends to require the actual enrichment, amplification and sequencing to be performed in the claim, the claim should be amended to clearly recite such steps.  
	Further within claim 1, the claim fails to particularly point out and distinctly claim how the coverage count associated with each sample is to be normalized.  No particular type of normalization is set forth, and it is unclear if all normalization procedures would lead to data which could be acted upon in the following steps.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
	Further in claim 1, the claim refers to reference samples having the closest normalized coverage count, which have not been previously generated or obtained.  It is unclear what the source of these reference samples is, and it is unclear how this is to be determined when the number of samples “being a function of the total number of samples and being smaller than the total number of samples” which appears to relate to a mathematical function, possibly the equation of claim 4.  How, exactly, the set of reference samples is to be determined, remains unclear.

	The metes and bounds of claim 10 are unclear.  Merely stating that the estimate “is calculated using information on the SNP fraction and coverage” does not actually speak to how the estimate is made, it only describes data to be applied.  The steps of the estimation or type of estimation is not clearly set forth or particularly claimed.
	The metes and bounds of claim 11 are unclear.  Claim 11 fails to set forth specifically at what point in claim 1 is the principal-component filter applied to the coverage count.  It is unclear if this is modifying the final estimation step, or if it is an additional step performed after the estimation step of claim 1.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
	The metes and bounds of claim 12 are unclear.  Claim 12 sets forth that normalizing “depends” on a “prior estimate” of copy number values.  It is unclear from where these prior estimates are obtained, as this is not a quality of any data previously gathered.  It is further unclear how the normalization is to “depend” on these values, as the term “depends on” does not impart a particular mathematical step, equation or statistical process.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
	Similarly, the metes and bounds of claim 13 are unclear.  Claim 13 states that the “selection of reference samples depends on a prior estimate of the copy number values for each 
	The metes and bounds of claim 14 are unclear.  Claim 14 requires : a pre-defined prior estimate of the copy number values; the detection method of claim 1; and a defined cycle or a pre-defined limit.  None of these variables are clearly defined, nor are they clearly provided by the steps of claim 1.  It is unclear what applicant intends to be “the detection method of claim 1” whether it includes the whole method of the claims, or some subset of steps or information.  It is unclear whether this is modifying the final estimation step of claim 1, or if the steps of claim 14 are performed in addition to all the steps of claim 1.  There are no pre-defined prior estimates, cycles or limits provided by the steps of claim 1, or the data gathered for claim 1, or the data provided by claim 1.  It is entirely unclear exactly what the data is to undergo in the “iterative” repetition of the steps, and when that iteration should cease. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
	The metes and bounds of claim 15 are unclear.  Claim 15 modifies the “normalizing the coverage count associated with each sample” and it is unclear if this is modifying the initial normalization step of claim 1, or the steps of claim 14, which may be performed at the end of claim 1.  Claim 15 refers to multiple iterations but it is not clear that this only modifies normalizations after the initial normalization of claim 1, or whether the initial normalization is subject to this claim.  The metes and bounds of claims 16-17 are unclear in the same manner.  It 
	The metes and bounds of claim 18 are unclear.  Claim 18 ultimately depends from claim 1, which sets forth that the number of reference samples is different from the total number of samples.  It would appear that claim 18 is in direct conflict with this limitation. If this is meant to modify the limitations of claim 14, that should be made clear, and all claims should clarify whether they are modifying the same step in claim 1, or some set of subsequent steps or iterations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 10-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by FROMER.
	Fromer, M. et al. (2012) Discovery and Statistical Genotyping of Copy-Number 

	Fromer provides methods of analyzing copy number variation in experiments which provide sequencing and coverage information from target enrichment experiments such as whole exome analysis. Fromer provides XHMM, “a statistical toolset for detecting exon-resolution CNVs from exome sequence data with a disease-motivated focus on rare events…XHMM 
extracts copy-number signal from noisy read depth … a principal-component analysis (PCA) on the sample-by-target-depth matrix by "rotating" the high-dimensional data to find the main modes in which depth varies across multiple samples and targets, and we removed the largest of such effects… After this, we used a hidden Markov model (HMM) to discover CNVs spanning adjacent targets, where depletion or enrichment in normalized read depth implies a deletion or duplication, respectively. Our model takes into account genome-wide CNV rates, length, and distance between exome targets. Next, we derived HMM-based quality scores that measure the certainty we have regarding a CNV, its breakpoints, not having a CNV, and other metrics .. which we implemented as a multisample quantitative genotyping module that estimates which samples show some (or no) evidence of a CNV discovered in another sample.” (p598)
	With respect to claim 1, Fromer obtains next generation sequencing data from whole exome experiments as set forth in the introduction, and Figure 2, as well as the materials and methods, particularly “exome data sets used” section page 602.  Whole genome sequencing is a targeted enrichment protocol which enriches the presence of exons.  Both case and control sample sets are obtained.  
	Fromer sets forth the “normalization” step of claim 1 at page 599, “PCA normalization of read depth” is performed after the raw coverage values are obtained and treated for quality 
	Fromer selects sets of reference coverage depth and copy number information.  (see case-control selection)
	Fromer then estimates the copy number variations, based on the coverage information from the samples, and the coverage information of the references.  This is presented at “filter II”, p599-600. “XHMM discovers CNVs in each sample by using a HMM algorithm for segmentation of the exome into "diploid," "deletion," or "duplication" regions, which correspond to average, below-average, and above-average read depth, respectively. To do this, XHMM first transforms the PCA-normalized read depths by using a Z score calculation for each sample separately so that target-depth values are on a similar scale. These Z scores are used as input to a 3-state HMM (Figure 1, bottom right) that is conceptually similar to that used for whole-genome methods, but it takes into account exome-wide CNV rates and length distributions, as well as the distance between exome targets (this makes it more likely to continue a CNV within a single gene than across distant genes).” (p599) “In order to take into account the distance between targets in the exome (denoted by d), we overlay onto the matrix in Table 1 a distance-dependent 
	As such, claim 1 is anticipated.
	With respect to claim 4, Fromer uses a variety of subsets of reference samples, and ultimately suggests using XHMM on at least 1000 targeted regions and 50 unrelated samples, for reference.  
	With respect to claim 10, Fromer provides SNP fraction and coverage in Fig 1, “CNV and genotypes”
	With respect to claim 11, Fromer applies a principal component filter to the coverage count. (Materials and methods, PCA normalization p599).
	With respect to claim 12, prior estimates of copy number values for each sample and each region are applied in the normalization. (Filter I: extreme targets and samples, p599)
	With respect to claim 13, reference samples were also selected on the same prior estimates.  (Filter I extreme targets and samples, p599). 

	With respect to claims 15-17, the various prior iterations can have changes in normalized coverage count, number of reference samples, or type of reference samples (Discovery: per-sample CNV detection with a HMM, p599-600, Results section, Discussion).
	With respect to claim 18, the number of references can equal a total number of samples (the 90 trio based cases) or the number of reference samples can be different from the total number of samples (the disease related samples, 50% case, 50% control.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Backenroth, d. et al. (2014) CANOES: detecting rare copy number variants from whole exome  sequencing data. Nucleic Acids Research 42:12 e97, 9 pages.
	Amarasinghe et al. CoNVEX: copy number variation estimation in exome sequencing data using HMM. BMC bioinformatics 2013 14(suppl 2) S2, 9 pages.
	Jiang et al. CODEX: a normalization and copy number variation detection method for whole exome sequencing. Nucleic Acid Research (2015) 43:6 e39 12 pages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631